Matter of Sykes v City of New York (2016 NY Slip Op 03673)





Matter of Sykes v City of New York


2016 NY Slip Op 03673


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Friedman, J.P., Acosta, Moskowitz, Kapnick, Gesmer, JJ.


159428/14 1107 1106

[*1]In re Marcus Sykes, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Block O'Toole & Murphy, LLP, New York (David L. Scher of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (I. Elie Herman of counsel), for respondents.

Judgment, Supreme Court, New York County (Frank P. Nervo, J.), entered March 17, 2015, denying the petition for leave to amend the notice of claim, and dismissing the proceeding unanimously reversed, on the law, the facts and the exercise of discretion, without costs, and the petition granted. Appeal from order, same court and Justice, entered on or about August 7, 2015, which denied petitioner's motion for leave to "reargue," unanimously dismissed, without costs, as academic.
The notice of claim gave respondents notice of the incident giving rise to the claim and identified witnesses as well as the location.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK